                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     D.C.,                                             Case No. 18-cv-06166-KAW
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9              v.                                       DISMISS
                                  10     CITY OF RICHMOND,                                 Re: Dkt. No. 14
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 8, 2018, Plaintiff D.C. filed the instant civil rights suit against Defendant City
                                  14   of Richmond ("the City") and Doe Defendants, asserting unconstitutional use of force. (Compl. ¶
                                  15   1, Dkt. No. 1.) On January 28, 2019, the City filed a motion to dismiss the Monell claim. (Def.'s
                                  16   Mot. to Dismiss, Dkt. No. 14.) The Court deems the matter suitable for disposition without
                                  17   hearing pursuant to Civil Local Rule 7-1(b) and VACATES the hearing set for March 21, 2019.
                                  18   Having reviewed the parties' filings and legal authority, the Court GRANTS the City's motion to
                                  19   dismiss.
                                  20                                          I.   BACKGROUND
                                  21          Plaintiff alleges that on February 2, 2018, Plaintiff was walking home from school with a
                                  22   friend. (Compl. ¶ 14.) As Plaintiff and his friend turned onto a footpath, he noticed a police SUV
                                  23   shining its high beam lights in his direction. (Compl. ¶ 15.) Plaintiff continued walking when
                                  24   without warning, Richmond police officers stepped out of the SUV and immediately aimed their
                                  25   guns at the boys. (Compl. ¶ 16.) A Richmond police officer then pursued the two boys with his
                                  26   SUV, and intentionally struck Plaintiff with the vehicle. (Compl. ¶¶ 17-18.) Plaintiff hit the SUV
                                  27   window, breaking it in the process, and was knocked unconscious. (Compl. ¶ 18.) After Plaintiff
                                  28   regained consciousness, the officers instructed him to get into an ambulance. (Compl. ¶ 19.)
                                   1          Plaintiff then filed the instant action, asserting: (1) a 42 U.S.C. § 1983 claim for unlawful

                                   2   seizure in violation of the Fourth Amendment; (2) a § 1983 claim for excessive force in violation

                                   3   of the Fourth Amendment; (3) a § 1983 claim for denial of medical care in violation of the Fourth

                                   4   Amendment; (4) a § 1983 claim for municipal liability under Monell; (5) violation of California

                                   5   Civil Code § 52.1; (6) battery; (7) intentional infliction of emotional distress; and (8) negligence.

                                   6   All but the Monell claim are alleged solely against Doe Defendants.

                                   7          With respect to Monell, Plaintiff alleges that the City breached its duty of care by failing to

                                   8   discipline the Doe Defendants, and that the failure to discipline "demonstrates the existence of an

                                   9   entrenched culture, policy or practice of promoting, tolerating and/or ratifying with deliberate

                                  10   indifference the making of improper detentions and arrests, the use of excessive force and the

                                  11   fabrication of official reports to cover up . . . misconduct." (Compl. ¶ 24.) Plaintiff also alleges

                                  12   that the Doe Defendants "engaged in a repeated pattern and practice of using excessive, arbitrary
Northern District of California
 United States District Court




                                  13   and/or unreasonable force against individuals, including, but not limited to Plaintiff." (Compl. ¶

                                  14   25.) Further, the City allegedly "knew or had reason to know by way of actual or constructive

                                  15   notice of the aforementioned policy, culture, pattern and/or practice and the complained of

                                  16   conduct and resultant injuries/violations." (Compl. ¶ 26.) Finally, Plaintiff challenges particular

                                  17   "official recognized" customs, policies, and practices, including: (1) the employment of police

                                  18   officers who were known to have "dangerous propensities for abusing their authority and for

                                  19   mistreating citizens by failing to follow written City Police Department policies;" (2) inadequate

                                  20   supervision, training, controlling, assigning, and disciplining of police officers; (3) "maintaining

                                  21   grossly inadequately procedures for reporting, supervising, investigating, reviewing, disciplining

                                  22   and controlling the intentional misconduct" of officers; (4) failing to discipline officer conduct; (5)

                                  23   ratifying intentional misconduct of officers; (6) "having and maintaining an unconstitutional

                                  24   policy, custom and practice of arresting individuals without probable cause or reasonable

                                  25   suspicion, and using excessive force;" and (7) "failing to properly investigate claims of unlawful

                                  26   seizures and excessive force." (Compl. ¶ 52.)

                                  27          The City filed the instant motion to dismiss the Monell claim. (Def.'s Mot. to Dismiss,

                                  28   Dkt. No. 14.) On February 11, 2019, Plaintiff filed his opposition. (Plf.'s Opp'n, Dkt. No. 15.)
                                                                                          2
                                   1   On February 19, 2019, the City filed its reply. (Def.'s Reply, Dkt. No. 16.)

                                   2                                         II.    LEGAL STANDARD
                                   3           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                   4   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                   5   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                   6   F.3d 729, 732 (9th Cir. 2001).

                                   7           In considering such a motion, a court must "accept as true all of the factual allegations

                                   8   contained in the complaint," Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                   9   omitted), and may dismiss the case or a claim "only where there is no cognizable legal theory" or

                                  10   there is an absence of "sufficient factual matter to state a facially plausible claim to relief."

                                  11   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation
Northern District of California
 United States District Court




                                  13   marks omitted).

                                  14           A claim is plausible on its face when a plaintiff "pleads factual content that allows the

                                  15   court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

                                  16   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  17   "more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  18   will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  19           "Threadbare recitals of the elements of a cause of action" and "conclusory statements" are

                                  20   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  21   Cir. 1996) ("[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                  22   a motion to dismiss for failure to state a claim."). "The plausibility standard is not akin to a

                                  23   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  24   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  25   liability, it stops short of the line between possibility and plausibility of entitlement to relief."

                                  26   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                  27           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no

                                  28   request to amend is made "unless it determines that the pleading could not possibly be cured by
                                                                                           3
                                   1   the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                   2   omitted).

                                   3                                           III.    DISCUSSION
                                   4          "A government entity may not be held liable under 42 U.S.C. § 1983, unless a policy,

                                   5   practice, or custom of the entity can be shown to be a moving force behind a violation of

                                   6   constitutional rights." Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing

                                   7   Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978). Thus, "local governments are

                                   8   responsible only for their own illegal acts and are not vicariously liable under § 1983 for their

                                   9   employee's actions." Connick v. Thompson, 563 U.S. 51, 60 (2011) (internal quotation and

                                  10   modifications omitted). To establish Monell liability, a plaintiff must prove: "(1) that the plaintiff

                                  11   possessed a constitutional right of which she was deprived; (2) that the municipality had a policy;

                                  12   (3) that this policy amounts to deliberate indifference to the plaintiff's constitutional right; and (4)
Northern District of California
 United States District Court




                                  13   that the policy is the moving force behind the constitutional violation." Dougherty, 654 F.3d at

                                  14   900 (internal quote and modification omitted).

                                  15          In pleading a Monell claim, "allegations in a complaint or counterclaim may not simply

                                  16   recite the elements of a cause of action, but must contain sufficient allegations of underlying facts

                                  17   to give fair notice and to enable the opposing party to defend itself effectively." Starr v. Baca, 652

                                  18   F.3d 1202, 1216 (9th Cir. 2011). Additionally, "the factual allegations that are taken as true must

                                  19   plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing party to

                                  20   be subjected to the expense of discovery and continued litigation." Id.

                                  21          Here, Plaintiff fails to allege specific facts in support of his Monell claim. First, Plaintiff

                                  22   alleges no specific facts regarding the policies at issue. Indeed, Plaintiff's opposition provides

                                  23   more specificity, explaining that the City has a policy requiring officers "to demonstrate

                                  24   proficiency in using appropriate force during encounters with citizens," which the individual

                                  25   Defendants violated. (Plf.'s Opp'n at 4.) Even this allegation, however, is insufficient because it

                                  26   suggests that Defendants failed to follow a city policy requiring the use of appropriate force, not

                                  27   that the policy itself amounts to deliberate indifference or that it was the moving force behind the

                                  28   violation. Violation of a constitutionally sound policy is not sufficient to support a Monell claim.
                                                                                           4
                                   1   See Box v. Miovas, Case No. 12-cv-4347-VC, 2015 WL 1927317, at *7 (N.D. Cal. Apr. 28, 2015)

                                   2   (finding that the plaintiff's allegations "impl[y] the City had a policy requiring officers to file use

                                   3   of force and offense reports, but Savage did not comply with that policy. This cannot form the

                                   4   basis of a Monell claim."); Klahn v. Alameda Cty. Sheriff's Dep't, Case No. 16-cv-833-JCS, 2017

                                   5   WL 2021370, at *8 (N.D. Cal. May 12, 2017) (dismissing Monell claim where the allegations

                                   6   "establish that officers violated Alameda County's policies and, as a result, that the alleged

                                   7   violations were committed by individuals, not a municipality"); Garcia v. Moreno Valley Police

                                   8   Dep't, Case No. EDCV 17-1217 SVW (SS), 2018 U.S. Dist. LEXIS 220772, at *48 (C.D. Cal.

                                   9   Nov. 19, 2018) (granting summary judgment in favor of county where the "evidence shows that

                                  10   the county has policies implementing Miranda's requirements").

                                  11          Additionally, Plaintiff fails to allege specific facts that would show that a policy or custom

                                  12   exists, as Plaintiff cites to only one alleged incident of unconstitutional conduct by the Doe
Northern District of California
 United States District Court




                                  13   Defendants. "One occurrence, even if probable, does not a custom make." Cardenas v. Cty. of

                                  14   Alameda, Case No. 16-cv-5205-WHA, 2017 WL 1650563, at *3 (N.D. Cal. May 2, 2017) ("even

                                  15   if County officers' conduct during the search of plaintiffs' home were unconstitutional, the

                                  16   complaint fails to demonstrate sufficient duration and consistency for the alleged conduct to

                                  17   establish a customary practice within the meaning of Monell"); see also Franklin v. City of San

                                  18   Leandro, Case No. 17-cv-789-HSG, 2017 WL 5665656, at *2 (N.D. Cal. Nov. 27, 2017)

                                  19   (dismissing Monell claim where "[t]he FAC speaks only to alleged unconstitutional conduct by

                                  20   individual defendants in handling one K9 officer"); Davis v. City of San Jose, Case No. 14-cv-

                                  21   2035-BLF, 2014 WL 2859189, at *10 (N.D. Cal. June 20, 2014) ("there are equally no facts

                                  22   alleged concerning a pattern of repeated violations that would give the City fair notice to enable it

                                  23   to defend itself properly").

                                  24          Further, to the extent Plaintiff alleges that the City "ratif[ied] the intentional misconduct of

                                  25   Defendants and other officers," Plaintiff again alleges no facts. Plaintiff does not explain how the

                                  26   ratification occurred, or "provide any factual support showing that anyone knew of the allegedly

                                  27   unconstitutional conduct." Cardenas, 2017 WL 1650563, at *4.

                                  28          Finally, while Plaintiff alleges that "the aforementioned policies and practices" caused
                                                                                           5
                                   1   Plaintiff to be severely injured, the complaint "is devoid of any specific facts suggesting that

                                   2   Plaintiff's constitutional rights were violated by an official municipal policy or widespread

                                   3   practice . . . ." Franklin, 2017 WL 5665656, at *2.

                                   4          Accordingly, the Court concludes that Plaintiff has failed to adequately allege his Monell

                                   5   claim, and GRANTS the City's motion to dismiss that claim. The Court finds, however, that

                                   6   amendment is not futile, and gives Plaintiff leave to amend.

                                   7                                          IV.    CONCLUSION
                                   8          For the reasons stated above, the Court GRANTS the City's motion to dismiss the Monell

                                   9   claim. Plaintiff may file an amended complaint within thirty days of the date of this order.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 19, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
